The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of application 15/965,479, now patent number 10,579,297 B2, Claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
				
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020, 4/9/2020, 5/13/2020, 9/24/2020, 10/12/2020 and 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
In claim 18, “GEO” should be changed to –geographically distributed—
Claims 19-20 are objected since they are depended on claim 18.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,579,297 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-20 of patent application are not sufficient to render the claim patentably distinct (the claim 1 of the instant application is anticipated by the claim 1 of the patent application; both inventions relates to geographically diverse storage of data and to preserving data integrity for a geographically diverse storage scaling-in event) and therefore a terminal disclaimer is required. 
The table below only compares the clam 1 of instant application and the claim 1 of patent application. However, the depended claims are rejected since they are depended on the rejected claim 1 and they are similar to the dependent claims of patent application.

Instant application 16/779,208 (claim 1)
Patent 10,579,297 B2 (claim 1)
A system, comprising:
A system, comprising:
a processor; and a memory that stores executable instructions that, when 


determining a number of data zones comprising a distributed storage construct, wherein the data zones comprise a first data zone comprising a first data chunk, a second data zone comprising a second data chunk, and a third data zone, and wherein the first data zone, the second data zone, and the third data zone are different data zones; determining that the first data zone is to be removed from the distributed storage construct, wherein the first data chunk is represented in a first combined data chunk that is stored on the second data zone, wherein the first combined data chunk is a combination of the first data chunk and first other data chunks, wherein the first other data chunks comprise first data chunks from each of the data zones other than the first data 

 replicating the first data chunk to the second data zone resulting in a primary first data chunk copy; replicating the first data chunk to the third data zone resulting in a secondary first data chunk copy;
in response to determining that a first chunk of the redundant chunks convolves information represented in a second chunk of another zone of the group of zones, deconvolving the first chunk sufficiently to extract the information 



in response to determining, from among all redundant chunks stored via the scaled-in group of zones, an excessively redundant portion of the redundant chunks, wherein the excessively redundant portion comprises chunks other than first redundant chunks and second redundant chunks that are stored by the scaled-in group of zones in a geographically diverse manner, deleting the excessively redundant portion of the redundant chunks.
in response to extracting the first data chunk from the first combined data chunk, resulting in a modified first combined data chunk stored at the second data zone, removing the 215/965,479first data zone from the distributed storage construct; extracting from the second combined data chunk the second data chunk stored on the second data zone, resulting in a modified second combined data chunk; and replicating the second data chunk into another data zone of the data zones other 



            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/HUA J SONG/           Primary Examiner, Art Unit 2133